

Loan Numbers:


717610613
717610637
717610647


SECOND AMENDMENT TO LOAN AGREEMENT


THIS    SECOND AMENDMENT TO LOAN AGREEMENT(the “Second
Amendment”) is made and entered into as of the 4th day of September, 2014 (the
“Second Amendment Effective Date”), by and among 734 CITRUS HOLDINGS, LLC, a
Florida limited liability company, 734 LMC GROVES, LLC, a Florida limited
liability company, 734 CO-OP GROVES, LLC, a Florida limited liability company,
734 BLP GROVES, LLC, a Florida limited liability company, and 734 HARVEST, LLC,
a Florida limited liability company, being collectively referred to as the
“Borrower” (and unless otherwise provided the term “Borrower” shall apply to
each of said five limited liability companies both separately and collectively),
jointly and severally, all having an office and place of business at 181 Highway
630 East, Frostproof, Florida 33843 and PRUDENTIAL MORTGAGE CAPITAL COMPANY,
LLC, a Delaware limited liability company, having an office and place of
business at 801 Warrenville Road, Suite 150, Lisle, Illinois 60532-1357
(referred to herein as the “Lender”).


WITNESSETH:


WHEREAS, Borrower executed in favor of Lender that certain Promissory Note A in
the face amount of Fourteen Million Five Hundred Thousand and No/100 Dollars
($14,500,000.00) dated December 31, 2012 (“Note A”, and the loan evidenced
thereby is known as Loan 717610613 and is referred to as “Loan A”), that certain
Promissory Note B in the face amount of Fourteen Million Five Hundred Thousand
and No/100 Dollars ($14,500,000.00) dated December 31, 2012 (“Note B”, and the
loan evidenced thereby is known as Loan 717610637 and is referred to as “Loan B”
and Note A and Note B are collectively herein referred to as “Notes A and B”
with Loan A and Loan B herein referred to as “Loans A and B”), and a Promissory
Note C in the face amount of Five Million Dollars ($5,000,000.00) which was
never disbursed, was heretofore cancelled and is no longer in force and effect;


WHEREAS, in connection with the execution and delivery of Notes A and B,
Borrower and Lender executed that certain Loan Agreement dated December 31, 2012
(the “2012 Original Loan Agreement”);


WHEREAS, Borrower executed, in seven counterparts, in favor of Lender, that
certain Mortgage and Security Agreement dated December 31, 2012, one counterpart
of which was recorded on January 3, 2013 in Official Records Book 4872, Page
2431, in the Public Records of Collier, County, Florida, one counterpart of
which was recorded on January 3, 2013 as Instrument Number 201325000089, in the
Public Records of Hardee, County, Florida, one counterpart of which was recorded
on January 4, 2013 in Official Records Book 856, Page 1833, in the Public
Records of Hendry County, Florida, one counterpart of which was recorded on
January 3, 2013 in Official Records Book 2359, Page 1500, in the Public Records
of Highlands,





--------------------------------------------------------------------------------





County, Florida, one counterpart of which was recorded on January 3, 2013 in
Official Records Book 2622, Page 1255, in the Public Records of Martin, Florida,
one counterpart of which was recorded on January 3, 2013 in Official Records
Book 4375, Page 689, in the Public Records of Osceola County, Florida and one
counterpart of which was recorded on January 3, 2013 in Official Records Book
08841, Page 0130, in the Public Records of Polk County, Florida, encumbering
property located in said counties securing Notes A and B (the “2012 Original
Security Instrument”);


WHEREAS, Borrower executed, in seven counterparts, in favor of Lender, that
certain Assignment of Leases and Rents dated December 31, 2012, one counterpart
of which was recorded on January 3, 2013 in Official Records Book 4872, Page
2510, in the Public Records of Collier, County, Florida, one counterpart of
which was recorded on January 3, 2013 as Instrument Number 201325000090, in the
Public Records of Hardee, County, Florida, one counterpart of which was recorded
on January 4, 2013 in Official Records Book 856, Page 1912, in the Public
Records of Hendry County, Florida, one counterpart of which was recorded on
January 3, 2013 in Official Records Book 2359, Page 1579, in the Public Records
of Highlands, County, Florida, one counterpart of which was recorded on January
3, 2013 in Official Records Book 2622, Page 1334, in the Public Records of
Martin, Florida, one counterpart of which was recorded on January 3, 2013 in
Official Records Book 4375, Page 768, in the Public Records of Osceola County,
Florida and one counterpart of which was recorded on January 3, 2013 in Official
Records Book 08841, Page 0209, in the Public Records of Polk County, Florida,
encumbering property located in said counties securing Notes A and B (the “2012
Original Assignment of Leases and Rents”);


WHEREAS, in connection with the execution and delivery of Notes A and B, the
2012 Original Security Instrument, the 2012 Original Assignment of Leases and
Rents, and the 2012 Original Loan Agreement, Borrower executed in favor of
Lender and/or Borrower and Lender entered into certain other loan documents
pertaining to Loan A and B (said loan documents are collectively referred to as
the “2012 Loan Documents”);


WHEREAS, on March 26, 2013, Borrower executed in favor of Lender a Future
Advance Promissory Note D in the face amount of up to Six Million and No/100
Dollars ($6,000,000.00) evidencing a loan known as Loan 717610647 (referred to
herein as “Note D”, and the revolving loan evidenced thereby being referred to
as “Loan D”); Borrower and Lender executed a First Amendment to Loan Agreement
(the “First Amendment to Loan Agreement” with the 2012 Original Loan Agreement
as amended thereby being referred to as the “2013 Loan Agreement”); Borrower and
Lender executed a Modification of Mortgage and Security Agreement and
Modification of Other Loan Documents dated March 26, 2013 (the “2013
Modification”), in seven counterparts, one of which was recorded on March 27,
2013 in Official Records Book 4901, Page 545, the Public Records of Collier
County, Florida, recorded on March 27, 2013 as Instrument 201325001828, Public
Records of Hardee County, Florida, on March 27, 2013 in Official Records Book
860, Page 400, Public Records of Hendry County, Florida, on March 27, 2013 in
Official Records Book 2371, Page 1945 Public Records of Highlands County,
Florida, on March 27, 2013 in Official Records Book 2639, Page 11743 Public
Records of Martin County, Florida, on March 27, 2013 in Official Records Book
4417, Page 2860 Public Records of Osceola County, Florida and on March 27, 2013
in Official Records Book 8917, Page 377 Public Records of Polk County, Florida;
and Borrower executed



--------------------------------------------------------------------------------



in favor of Lender and/or Borrower and Lender entered into certain other loan
documents of even date therewith (Note D, the First Amendment to Loan Agreement,
the 2013 Modification, and such other loan documents related to the foregoing
are herein collectively referred to as the “2013 Loan Documents” and the 2012
Original Security Instrument, as modified by the 2013 Modification, is referred
to as the “2013 Original Security Instrument”, the 2012 Original Assignment of
Leases and Rents as modified by the 2013 Modification is referred to as the
“2013 Assignment of Leases and Rents”, and the 2012 Loan Documents as modified
by the 2013 Loan Documents are referred to as the “Loan A, B and D Existing Loan
Documents”);


WHEREAS, on even date herewith, Borrower has executed in favor of Lender a
Promissory Note E in the face amount of up to Five Million Five Hundred Thousand
and No/100 Dollars ($5,500,000.00) evidencing a loan known as Loan 717610897
(referred to herein as “Note E”, and the loan evidenced thereby being referred
to as “Loan E”); Borrower has executed in favor of Lender a Promissory Note F in
the face amount of up to Five Million Five Hundred Thousand and No/100 Dollars
($5,500,000.00) evidencing a loan known as Loan 717610898 (referred to herein as
“Note F”, and the loan evidenced thereby being referred to as “Loan F”);
Borrower has executed in favor of Lender a Mortgage and Security Agreement
securing Loan E and Loan F and cross-collateralized with the Loans A and B Loan
Documents and with the Loan D Loan Documents, which instrument is to be recorded
in the Public Records of Charlotte County, Florida (the “2014 Charlotte County
Security Instrument); Borrower has executed in favor of Lender an Assignment of
Leases and Rents securing Loan E and Loan F and cross- collateralized with the
Loans A and B Loan Documents and with the Loan D Loan Documents, which
instrument is to be recorded in the Public Records of Charlotte County, Florida
(the “2014 Charlotte County Assignment of Leases and Rents”); Borrower and
Lender have entered into a Loan E and Loan F Loan Agreement (the “Loans E and F
Loan Agreement”), and Borrower has executed in favor of Lender and/or Borrower
and Lender have entered into certain other loan documents of even date therewith
pertaining to Loan E and Loan F (Note E, Note F, this Second Amendment, the 2014
Charlotte County Security Instrument, the 2014 Charlotte County Assignment of
Leases and Rents, the Loans E and F Loan Agreement, any guarantees as to Loan E
and Loan F, and said other loan documents are collectively referred to as the
“Loans E and F Loan Documents”);


WHEREAS, on even date herewith, Borrower and Lender have entered into a 2014
Modification of Mortgage and Security Agreement and Modification of Other Loan
Documents between Borrower and Lender (the “2014 Modification”), in seven
counterparts, one of which is to be recorded in the Public Records of Collier,
Hardee, Hendry, Highlands, Martin, Osceola and Polk counties, Florida modifying
the Loan A, B and D Existing Loan Documents to cross-default and
cross-collateralized the same with the Loans E and F Loan Documents; and


WHEREAS, the parties desire to modify and amend the 2013 Loan Agreement to
reflect the changes the parties have agreed upon as a result of the addition of
Loan E and Loan F, all as provided herein.


IN CONSIDERATION OF the foregoing facts and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
of the mutual covenants and agreements contained in this Second Amendment, the
Borrower and the Lender agree that the 2013 Loan Agreement is hereby modified
and amended as follows:



--------------------------------------------------------------------------------



1.Modification of Definitions. Article I of the 2013 Loan Agreement is hereby
amended as of, from and after the Second Amendment Effective Date, by adding the
defined terms in this Second Amendment as defined terms therein and by amending
and restating any of the following defined terms to the extent such terms are
already defined in the 2013 Loan Agreement as follows:


(a)“Agreement” shall mean the 2013 Loan Agreement as modified by the Second
Amendment and all other subsequent permitted amendments, supplements, and
modifications thereof, including all exhibits and schedules.


(b)“Assignment of Leases and Rents” shall mean the 2013 Assignment of Leases and
Rents as modified by the 2014 Modification as affected by any and all partial
releases therefrom heretofore executed by Lender and recorded in the Public
Records of the county in which the released parcels are located, and all other
subsequent permitted amendments, supplements, modifications thereof and partial
releases therefrom executed by Lender and recorded in the Public Records of the
county in which the released parcel or parcels are located.


(c)“Loan Documents” shall mean the 2013 Loan Documents as modified by the 2014
Modification and the 2013 Loan Agreement as modified herein.


(d)“Premises” shall have the meaning ascribed thereto in the Security
Instrument.


(e)“Principal Place of Business” shall mean the principal place of business and
the headquarters of the Borrower at which place all of Borrower’s records are
kept and which currently is located at 181 Highway 630 East, Frostproof, Florida
35843.


(f)“Second Amendment” shall mean this Second Amendment to Loan Agreement between
Borrower and Lender dated as of the Second Amendment Effective Date.


(g)“Second Amendment Effective Date” shall mean the date hereof.


(h)“Security Instrument” shall mean the 2013 Original Security Instrument as
modified by the 2014 Modification together as affected by any and all partial
releases therefrom heretofore executed by Lender and recorded in the Public
Records of the county in which the released parcels are located, and all other
subsequent permitted amendments, supplements, modifications thereof and partial
releases therefrom executed by Lender and recorded in the Public Records of the
county in which the released parcel or parcels are located.


2.Addition of Section 2.7 Cross-Default/Cross-Collateralization on a Pari Passu
Basis. Article II of the 2013 Loan Agreement is hereby modified as of, from and
after the Second Amendment Effective Date to add a new Section 2.7 to read as
follows: “Section 2.7 Cross- Default/Cross Collateralization on a Pari Passu
Basis. A default under (i) any of Note A, Note B, Note D, Note E, or Note F,
after the expiration of any applicable grace and notice periods, shall be a
default under each and every one of said notes and (ii) a default under any of
the Loan Documents or under any of the Loans E and F Loan Documents, after the
expiration of any applicable grace and notice periods, shall be a default under
each and every one of said documents. The lien and security interests of the
Security Instrument, the Assignment of Leases and Rents, the Loan Documents and
the Collateral encumbered thereby, shall also secure the



--------------------------------------------------------------------------------



obligations of Borrower under Note E, Note F and the other Loans E and F Loan
Documents on a pari passu basis. The lien and security interests of the 2014
Charlotte County Security Instrument, the 2014 Charlotte County Assignment of
Leases and Rents, the other Loans E and F Loan Documents and the Collateral
encumbered thereby, shall also secure the obligations of Borrower under Note A,
Note B, Note D and the Loan Documents on a pari passu basis. “A pari passu
basis”, as used herein, shall mean that such liens and security interests shall
be apportioned among Loan A, Loan B, Loan D, Loan E and Loan F by using a
percentage for each of Loan A, Loan B, Loan D, Loan E and Loan F calculated by
dividing (x) the sum owing under the subject loan by (y) the total of all sums
owing under all of said loans together, as such sums change from time to time.
No present and/or future holder of such loans shall be entitled to make any
future advances or modifications to any of such loans except with the advance
written consent of all the holders of all of said loans at the time thereof.
Each holder of such loans shall, at the request of the other, from time to time,
execute record and file such documents reasonably necessary to carry out the
foregoing provisions and/or to perfect such lien and security interests on the
foregoing basis.”


3.Modification of Section 9.3. Section 9.3 of the 2013 Loan Agreement is
modified to delete “Reference Loan Numbers: 717610613, 717610637, 717610638 and
717610647” from the Lender notice and the two related “With copy to” blocks and
replace it with “Reference Loan Numbers: 717610613, 717610637 and 717610647”.


4.Article III Representations and Warranties. Borrower hereby remakes the
representations of Borrower in the 2013 Loan Agreement as of the Second
Amendment Effective Date.


5.No Novation. This is not a novation and the 2013 Loan Documents, and all their
terms, covenants, conditions, agreements and stipulations shall remain in full
force and effect, except as modified by the 2014 Modification and herein.


6.No Impairment. Nothing herein contained invalidates or impairs or shall
invalidate any or impair security now held by Lender for said debt, nor impair
nor release any covenants, conditions, agreements, or stipulations in said 2013
Loan Documents, and the same, except as modified by the 2014 Modification and
herein shall continue in full force and effect and Borrower, and each of them,
jointly and severally further covenant and agree to perform, comply with and
abide by each and every of the covenants, agreements, conditions and
stipulations of the said 2013 Loan Documents as modified by the 2014
Modification and herein.


7.Release of Defenses, Counterclaims and Offsets. Borrower and each of them
hereby agree and confirm that, as of the date hereof, neither (i) Loans A and B,
Loan D, Loan E and Loan F, (ii) the 2013 Loan Documents and the Loans E and F
Loan Documents, (iii) the servicing of Loans A and B, Loan D, Loan E and Loan F
nor (iv) this transaction, is subject to any defenses, set-offs or counterclaims
whatsoever, and, any existing, are hereby waived.


8.Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of Florida (without reference to conflicts
or choice of law principles).



--------------------------------------------------------------------------------



9.Successors and Assigns Joint and Several Liability. The provisions of this
Second Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, heirs, assigns, and legal
representatives.


10.Attorney’s Fees. The prevailing party in any litigation brought to enforce
the provisions of this Second Amendment shall be entitled to recover from the
other party its reasonable costs and expenses, including attorneys’ fees,
whether at trial or on appeal, in mediation, bankruptcy, insolvency proceedings
or other proceedings.


11.Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Second Amendment by
signing any such counterpart.


12.JURY TRIAL WAIVER. BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED
BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE EXISTING LOAN AGREEMENT, THIS
SECOND AMENDMENT, THE OTHER LOAN DOCUMENTS, OR ANY ACTS OR OMISSIONS OF LENDER
IN CONNECTION THEREWITH.


IN WITNESS WHEREOF, each of the parties hereto has caused this Second Amendment
to be executed, sealed and delivered, as applicable, by their duly authorized
officers as of the Second Amendment Effective Date first set forth above.


[SIGNATURE AND NOTARY BLOCKS FOLLOW]



--------------------------------------------------------------------------------



"BORROWER"


734 CITRUS HOLDINGS, LLC, a Florida limited liability company


By: /s/ Clayton G. Wilson
(Signed Name)


As: Clayton G. Wilson, Chief Executive Officer



--------------------------------------------------------------------------------



"BORROWER"


734 LMC GROVES, LLC, a Florida limited liability company


By: /s/ Thomas B. Powers
(Signed Name)


Its: Thomas Brian Powers, Manager



--------------------------------------------------------------------------------



"BORROWER"


734 CO-OP GROVES, LLC, a Florida limited liability company


By: /s/ Clayton G. Wilson
(Signed Name)


Its: Clayton G. Wilson, Manager










"BORROWER"


734 BLP GROVES, LLC, a Florida limited liability company


By: /s/ Clayton G. Wilson
(Signed Name)


Its: Clayton G. Wilson, Manager



--------------------------------------------------------------------------------



"BORROWER"


734 HARVEST, LLC, a Florida limited liability company


By: /s/ Jerry L. Brewer
(Signed Name)


Its: Jerry L. Brewer, Manager





--------------------------------------------------------------------------------



"LENDER"


PRUDENTIAL MORTGAGE CAPITAL COMPANY, LLC, a Florida limited liability company


By: /s/ Robert E. Lassites III
(Signed Name)


Its: Robert E. Lassites III, Vice President







--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF POLK


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Clayton G. Wilson, as the Chief Executive Officer of 734
CITRUS HOLDINGS, LLC, a Florida limited liability company, and acknowledged that
he executed the foregoing instrument on behalf of said limited liability
company.


Said person (x) personally known to me or ( ) produced a driver's license issued
by         , a State of the United States which is either current or has been
issued within the past five (5) years and bears a serial or other identification
number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 28th day of August,
2014.




/s/ David A. Miller        
Signature of Notary Public)


David A. Miller        
(Printed Name of Notary Public)
                                   
My commission expires:     06/04/17    




[NOTARY SEAL]



--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF POLK


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Thomas Brian Powers, the manager of 734 LMC GROVES, LLC, a
Florida limited liability company, and acknowledged that he executed the
foregoing instrument on behalf of said limited liability company.


Said person (x) personally known to me or ( ) produced a driver's license issued
by         , a State of the United States which is either current or has been
issued within the past five (5) years and bears a serial or other identification
number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 28th day of August,
2014.




/s/ David A. Miller        
Signature of Notary Public)


David A. Miller        
(Printed Name of Notary Public)
                                   
My commission expires:     06/04/17    




[NOTARY SEAL]





--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF POLK


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Clayton G. Wilson, the manager of 734 CO-OP GROVES, LLC, a
Florida limited liability company, and acknowledged that he executed the
foregoing instrument on behalf of said limited liability company.


Said person (x) personally known to me or ( ) produced a driver's license issued
by         , a State of the United States which is either current or has been
issued within the past five (5) years and bears a serial or other identification
number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 28th day of August,
2014.




/s/ David A. Miller        
Signature of Notary Public)


David A. Miller        
(Printed Name of Notary Public)
                                   
My commission expires:     06/04/17    




[NOTARY SEAL]





--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF POLK


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Clayton G. Wilson, the manager of 734 BLP GROVES, LLC, a
Florida limited liability company, and acknowledged that he executed the
foregoing instrument on behalf of said limited liability company.


Said person (x) personally known to me or ( ) produced a driver's license issued
by         , a State of the United States which is either current or has been
issued within the past five (5) years and bears a serial or other identification
number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 28th day of August,
2014.




/s/ David A. Miller        
Signature of Notary Public)


David A. Miller        
(Printed Name of Notary Public)
                                   
My commission expires:     06/04/17    







--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF POLK


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Jerry L. Brewer, the manager of 734 HARVEST, LLC, a Florida
limited liability company, and acknowledged that he executed the foregoing
instrument on behalf of said limited liability company.


Said person (x) personally known to me or ( ) produced a driver's license issued
by         , a State of the United States which is either current or has been
issued within the past five (5) years and bears a serial or other identification
number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 28th day of August,
2014.




/s/ David A. Miller        
Signature of Notary Public)


David A. Miller        
(Printed Name of Notary Public)
                                   
My commission expires:     06/04/17    



--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF ORANGE


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Robert E. Lassites III, the Vice President of PRUDENTIAL
MORTGAGE CAPITAL COMPANY, LLC, Delaware limited liability company, and
acknowledged that he executed the foregoing instrument on behalf of said limited
liability company.


Said person (x) personally known to me or ( ) produced a driver's license issued
by         , a State of the United States which is either current or has been
issued within the past five (5) years and bears a serial or other identification
number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 28th day of August,
2014.




/s/ Diane M. Barnett        
Signature of Notary Public)


Diane M. Barnett        
(Printed Name of Notary Public)
                                   
My commission expires:     03/08/16    



